DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  line 1 recites “a crown block,,” which appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3-10, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO92/14028 (hereinafter “Reed”).
Regarding claims 1, 9-10, and 18 Reed discloses a hoisting system comprising: 
a crown block (14);
a traveling block (46); and 
at least one sheave assembly (18) moveable between and alternatively connectable to the crown (14) and traveling (46) blocks; 
the hoisting system having: 
a first load capacity when the at least one sheave assembly (18) is connected to the crown block (14); and 
a second higher load capacity (i.e. due to mechanical advantage) when the at least one sheave assembly (18) is connected to the traveling block (46).
Regarding claims 3 and 12 Reed discloses the above hoisting system, and further discloses the at least one sheave assembly (18) including one or more sheaves (28).
Regarding claims 4 and 13 Reed discloses the above hoisting system, and further discloses a sheave cluster (i.e. see 28) including a gap (space between 30/32) sized to accommodate the one or more sheaves (28) of the at least one sheave assembly (18).
Regarding claims 5 and 14 Reed discloses the above hoisting system, and further discloses the at least one sheave assembly (18) including a pin (66, figure 2) at a lower end; and the traveling block (46) including a pin receiver (58, figure 1) configured to engage the pin (66).
claims 6 and 15 Reed discloses the above hoisting system, and further discloses the at least one sheave assembly (18) including a pair of arms (A, see annotated figure below) at an upper end; and the crown block (14) including an arm receiver (R, see annotated figure below) configured to engage the pair of arms (A).

    PNG
    media_image1.png
    577
    523
    media_image1.png
    Greyscale

Reed, Annotated Figure 2
Regarding claims 7, 16, and 20 Reed discloses the above hoisting system, and further discloses a [top mounted] compensator (62) in communication with the crown block (14).
Regarding claims 8 and 17 Reed discloses the above hoisting system, and further discloses further comprising a drawworks (40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reed.
Regarding claims 2, 11, and 19 Reed discloses the above hoisting system, but fails to expressly recite the first and second travel speed as set forth in claim 2.  Official Notice is given that different hoisting speeds are old and well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lessen the speed in the second configuration in order to be safer while hoisting/lowering heavier loads. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These prior art references show various other traveling sheave block arrangements similar to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                                          

/SANG K KIM/           Primary Examiner, Art Unit 3654